Citation Nr: 1312346	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-32 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for thyroid cancer, diagnosed as follicular carcinoma, to include as due to ionizing radiation exposure.  

2. Entitlement to service connection for thyroid cancer, diagnosed as follicular carcinoma, to include as due to ionizing radiation exposure.  

3. Entitlement to service connection for a brain tumor, to include as due to ionizing radiation exposure and as secondary to thyroid cancer.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June to August 1981 and from July 1983 to May 1986.  He also has service in the Kansas National Guard.  

This matter is on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the claims is currently with the RO in Muskogee, Oklahoma.     

The Veteran testified before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is of record.

The issues of entitlement to service connection for thyroid cancer and a brain tumor are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final July 2003 rating decision, entitlement to service connection for thyroid cancer, to include as due to ionizing radiation exposure, was denied on the basis that thyroid cancer was not shown during active duty service, and the evidence failed to establish exposure to ionizing radiation.  

2.  The evidence added to the record since the July 2003 decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for thyroid cancer, to include as due to ionizing radiation exposure.  


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied the Veteran's claim for entitlement to service connection for thyroid cancer, diagnosed as follicular carcinoma, to include as due to ionizing radiation exposure, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  The evidence received subsequent to the July 2003 rating decision is new and material, and the requirements to reopen the claim for entitlement to service connection for thyroid cancer, diagnosed as follicular carcinoma, to include as due to ionizing radiation exposure, have been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

 "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  However, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to compensation benefits on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Entitlement to service connection for thyroid cancer was previously denied by the RO in July 2003.  The RO determined that thyroid cancer was not shown during service; and, since he did not return his radiation exposure questionnaire, there was no evidence of exposure to ionizing radiation.  He did not submit a timely appeal to this decision, nor did he submit any new and material evidence within one year of this decision. See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2011).  Thus, the decision became final one year later. 

Based on the evidence submitted since the time this claim was previously denied, the Board determines that it should be reopened.   Specifically, when the claim was denied in July 2003, the evidence of record was limited to private treatment records diagnosing the Veteran with thyroid cancer.  The Veteran did not specify the nature and extent of any ionizing radiation exposure.  

At his hearing before the Board in March 2012, the Veteran specified that he routinely handled depleted uranium objects while serving with an artillery company.  He has also submitted a statement from one of his military supervisors who confirmed that the Veteran was assigned to an artillery unit that was nuclear weapons capable.  Such is clearly new evidence.  The evidence is also material as it provides details as to nature of his radiation exposure.  It should be noted that these statements do not necessarily establish that the Veteran was actually exposed to ionizing radiation.  However, the Court of Appeals for Veterans Claims has pointed out that 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Based on the Veteran's statements, as well as from military personnel with whom he served, the Board determines that this low threshold has been met.  Therefore, as new and material evidence related to the issue of entitlement to service connection for thyroid cancer has been submitted, the Board concludes that it should be reopened.  Moreover, as VA's duty to assist has been triggered in considering these claims, this includes undertaking any further necessary development.  Id. 



(CONTINUED NEXT PAGE)

ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for thyroid cancer, diagnosed as follicular carcinoma, to include as due to ionizing radiation exposure, is granted and the claim is reopened.


REMAND

The Board determines that additional development is required in order for there to be compliance with VA's duty to assist.  38 C.F.R. § 3.359.  Specifically, at his hearing before the Board in March 2012, the Veteran asserted that his thyroid cancer (which has been diagnosed since 2002 and is not in dispute) is related exposure to depleted uranium while he was serving with an artillery unit in the Kansas Army National Guard from 1981 to 1983.  He further explained that he was a member of the "nuclear weapons section" of his unit, where he routinely handled "depleted uranium rings" approximately twice a month.  

In general, service connection is warranted on a presumptive basis for certain disorders when the evidence establishes that a veteran participated in a "radiation risk activity," which includes on-site participation in, or within six months following, an atmospheric nuclear detonation. 38 C.F.R. § 3.309(d)(3) (2012).  The evidence does not establish that the Veteran has ever participated in a "radiation risk activity" contemplated by this section, nor has the Veteran so asserted.  

However, service connection may also be established if the evidence shows (1) that a veteran was exposed to ionizing radiation, and (2) the veteran has a "radiogenic disease" that is attributable to such exposure.  See 38 C.F.R. § 3.311(b).  As a form of cancer, follicular carcinoma of the thyroid is a radiogenic disease as is contemplated by 38 C.F.R. § 3.311(b)(2) (2012). 

Although 38 C.F.R. §§ 3.309 and 3.311 discuss potential causes of ionizing radiation exposure, neither of these sections discuss the potential impact of ionizing radiation exposure due to the handling of depleted uranium.  The Board will take notice of the fact that depleted uranium, as the remains of a process that extracts the more reactive isotopes of uranium for use in nuclear weapons and reactors, may serve as a radioactive source.  The Board also recognizes that depleted uranium has historically been used in a number of military and non-military applications for decades due to its high density and other unique physical properties.  Some specific applications have included ammunition rounds, storage facilities, ballast, and tank armor.  

While depleted uranium handling was not specifically contemplated by VA regulations, 38 C.F.R. § 3.311 does not require affirmative evidence of ionizing radiation exposure before obtaining a dose estimate from the Under Secretary for Benefits.  Rather a dose assessment is required whenever a radiogenic disease has been identified (as it is here) and "it is contended that the disease is a result of exposure to ionizing radiation in service." 38 C.F.R. § 3.311(a)(1).  This is a low threshold and, moreover, the Veteran is not required to produce evidence of his claimed exposure if such exposure is consistent with the nature of his service.  38 C.F.R. § 3.311(a)(4)(ii).  

Here, given the wide spread use of depleted uranium, there is insufficient to rebut the Veteran's assertions that he handled depleted uranium.  The Board is also unable to conclude on its own that the handling of depleted uranium did not result in some level of ionizing radiation exposure.  In fact, VA has on at least two occasions published studies specifically discussing the potential impact of depleted uranium exposure.  See Determinations Concerning Illnesses Discussed in the Institute of Medicine Report on Gulf War and Health: Updated Literature Review of Depleted Uranium, 75 Fed. Reg. 10,867 (March 9, 2010); Illnesses Not Associated With Service in the Gulf During the Gulf War, 66 Fed. Reg. 35,702 (July 6, 2001).  

Recognition is also given to the fact that the Veteran's claimed exposure was apparently during periods of inactive duty for training (INACDUTRA).  None of the evidence in the file establishes that what he claims he was handling was actually depleted uranium.  However, for purposes of this claim, the Board will presume that he was in regular contact with depleted uranium for two days per month for a period of three years.  While the Veteran did work with a nuclear-capable artillery unit, he has not provided any evidence that he was in actual contact with nuclear artillery shells.  

As for the Veteran's claim regarding a brain tumor, a CT scan of the brain in August 2009 identified this as a "calcified soft tissue mass" with no evidence of acute intracranial process.  None of the available evidence indicates that this tumor is cancerous.  His brain tumor is thereby not a "radiogenic disease" for purposes of 38 C.F.R. § 3.311.  However, the Board is cognizant that this disorder may certainly be related to his diagnosed thyroid cancer.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009)(VA should liberally construe the pleadings of a claimant to discern all issues raised in the record).  Since the Veteran's thyroid claim is undergoing further development, it is potentially prejudicial to adjudicate his potentially related claims until the required development is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Acquire any treatment records that may be available from the VA Medical Center in Oklahoma City, Oklahoma, since May 2010. 

If the Veteran has undergone any private treatment for his thyroid cancer or brain tumor, and the records of such treatment have not been associated with the claims file, such records should also be acquired after obtaining his authorization.

2.  Request from the Veteran any specific information regarding his handling of depleted uranium from 1981-1983.  He is asked to specifically discuss what depleted uranium objects he handled, how these objects were used and whether his handling of depleted uranium included any unusual circumstances such as embedded or ingested fragments.  The Veteran should be afforded an appropriate time to respond.  

3.  When the above development is complete, forward the Veteran's information to the Under Secretary for Benefits for review under 38 C.F.R. § 3.311(c).  For purposes of analysis, the Veteran should be presumed to have handled depleted uranium, in the normal fashion, for two days each month from 1981 to 1983.  

The RO should provide all pertinent evidence, to include the specific factors for consideration enumerated in 38 C.F.R. § 3.311(e).  Any additional development related to service treatment or personnel records is not necessary unless deemed so by the Under Secretary for Benefits.  

4.  After completion of the foregoing, readjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


